Citation Nr: 1813348	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-08 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include with septal hypokinesis, mitral regurgitation, tricuspid regurgitation, and aortic regurgitation.

2.  Entitlement to an effective date earlier than March 12, 2012 for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Pelican, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1965 to March 1968.  The Veteran had service in Vietnam and was awarded the Vietnam Campaign Medal and Vietnam Service Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A motion to advance this appeal on the Board's docket has been raised by the Veteran's representative in a January 2018 submission.  The undersigned is granting the motion and advancing the appeal on the docket based upon good cause being shown.  38 C.F.R. § 20.900 (c) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There are outstanding records.  The latest VA medical records associated with the claims file are dated in October 2012.  In a July 2017 submission, the Veteran wrote that he continued to receive outpatient care through VA.  As these records are relevant to the Veteran's claim for a heart disability, remand is necessary to obtain them.

The Veteran seeks service connection for a heart disability, which he claims is the result of exposure to herbicide agents during service.  Although VA examination reports, to include a September 2011 specialist opinion, have concluded the Veteran is not diagnosed with ischemic heart disease, he has been diagnosed with septal hypokinesis, mitral regurgitation, tricuspid regurgitation, and aortic regurgitation.  See June 2008 VA medical record, and March 2009 VA heart examination report.  The March 2009, November 2010, and December 2010 VA examination reports did not address the Veteran's other heart diagnoses or their relationship to service.  Accordingly, remand for an opinion is necessary.

The examiner is advised that service connection for any diagnosed heart disability other than ischemic heart disease is not precluded simply because it is not a disability listed under 38 C.F.R. § 3.309(e) (2017).  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").

The Veteran's claim for an earlier effective date for TDIU is inextricably intertwined with his heart claim, which is being remanded for additional development; thus the earlier effective date claim must be remanded as well.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records from October 2012 to present.

2.  Upon receipt of any additional records, forward the claims file the appropriate VA physician.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined.  Based on the review of the Veteran's claims file, the examiner is asked to opine on the following:

a)  Identify any diagnosed heart disability present from October 2008, to include septal hypokinesis, mitral regurgitation, tricuspid regurgitation, and aortic regurgitation.

b) Is it at least as likely as not (a probability of 50 percent or greater) that current heart disabilities began in or are related to active service, to include the Veteran's presumed exposure to herbicide agents in Vietnam.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is advised that service connection for any diagnosed heart disability other than ischemic heart disease is not precluded simply because it is not a disability listed under 38 C.F.R. § 3.309(e) (2017).  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, the Veteran should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


